643 S.W.2d 569 (1982)
278 Ark. 65
Joe WILSON, Petitioner,
v.
CITY OF PINE BLUFF, Respondent.
No. CR82-149.
Supreme Court of Arkansas.
December 20, 1982.
Thurman Ragar, Jr., Pine Bluff, for petitioner.
Steve Clark, Atty. Gen. by Arnold M. Jochums, Asst. Atty. Gen., Berlin Jones, Little Rock, for respondent.
GEORGE ROSE SMITH, Justice.
The petitioner seeks a review of the decision of the Court of Appeals, 6 Ark.App. 286, 641 S.W.2d 33, on the ground that the case involves the interpretation of the United States Constitution and of the Arkansas Constitution (the right of a person to be confronted with the witnesses against him). We do not agree. When the language of the federal and state constitution is identical, as in the instance of the confrontation clause, the due process clause, and several others, and there is no reason for us to construe our constitution other than in the same way as the federal constitution has *570 been construed, we take the view that the case presents a federal question, not a state one under Rule 29(1)(a). Here, for example, the main Arkansas case cited in the petition for certiorari merely followed decisions elsewhere with respect to the confrontation clause. Smith v. State, 200 Ark. 1152, 143 S.W.2d 190 (1940).
Since the case does not involve an interpretation of our constitution, there was no reason for the appeal to have been filed here or to have been transferred by the Court of Appeals. The petition for review must therefore be denied. Moose v. Gregory, 267 Ark. 86, 590 S.W.2d 662 (1979). As indicated by the Moose case, our denial of the petition for review does not imply that we approve or disapprove the decision of the Court of Appeals.
Writ denied.